[Cite as Hankinson v. Cooper, 2022-Ohio-1896.]




                                   IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                           BUTLER COUNTY




 BRANDY HANKINSON,                               :

        Appellee,                                :         CASE NO. CA2021-11-137

                                                 :              OPINION
     - vs -                                                      6/6/2022
                                                 :

 CLAYTON COOPER,                                 :

        Appellant.                               :




              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                         DOMESTIC RELATIONS DIVISION
                            Case No. DV2021-07-0437


Ched H. Peck, for appellee.

Cook Howard Law, Ltd., and Melynda W. Cook Howard, for appellant.



        S. POWELL, J.

        {¶ 1} Appellant, Clayton Cooper, appeals the decision of the Butler County Court

of Common Pleas, Domestic Relations Division, granting the petition for a domestic

violence civil protection order ("DVCPO") against him filed by his former girlfriend and the
                                                                               Butler CA2021-11-137

mother of his child, appellee, Brandy Hankinson.1 For the reasons outlined below, we

reverse the domestic relations court's decision and remand this matter to the domestic

relations court for further proceedings.

                                             The Parties

       {¶ 2} Cooper and Hankinson are the biological parents of one child, a girl, born on

February 13, 2018.        Cooper and Hankinson were never married.                 Cooper resides in

Johnstown, Cambria County, Pennsylvania. Hankinson resides in Butler County, Ohio.

Cooper and Hankinson's daughter, as well as Hankinson's older son from a previous

relationship, also reside with Hankinson in Butler County, Ohio.

                                  Facts and Procedural History

       {¶ 3} On July 9, 2021, Hankinson filed a petition with the domestic relations court

seeking a DVCPO against Cooper. Hankinson also requested the domestic relations court

grant her an ex parte order of protection against Cooper. To support her petition, Hankinson

alleged that Cooper had "repeatedly" sent her threatening "letters and emails" as "that's his

only means of contact." Because of Cooper's unwanted contact with her, Hankinson

alleged that she had "changed [her] number several times" and "debated" moving "for [her]

children's and [her] protection." Hankinson also alleged that she had "previously had a

protection order in the State of Pennsylvania, Indiana County" because of Cooper

"assaulting" her while she was pregnant with their daughter. Hankinson further alleged that

Cooper had "threatened [her] life" and "threatened [her] children."

       {¶ 4} Shortly after Hankinson filed her DVCPO petition, a domestic relations court

magistrate held a hearing on Hankinson's request for an ex parte order of protection against

Cooper.     Following this hearing, the magistrate issued an order denying Hankinson's



1. Pursuant to Loc.R. 6(A), we sua sponte remove this appeal from the accelerated calendar for purposes of
issuing this opinion.
                                                   -2-
                                                                      Butler CA2021-11-137

request for an ex parte order of protection. After denying Hankinson's request for an ex

parte order, the magistrate then ordered a full hearing on Hankinson's petition for a DVCPO.

This hearing was scheduled to take place on July 21, 2021.

       {¶ 5} On July 13, 2021, Cooper was personally served with the magistrate's order

denying Hankinson's request for an ex parte order of protection against him. Cooper was

also personally served with notice that a full hearing on Hankinson's DVCPO petition was

scheduled to take place on July 21, 2021. Eight days later, on July 21, 2021, the previously

scheduled full hearing on Hankinson's DVCPO petition went forward before another

domestic relations court magistrate. Despite receiving notice of the July 21, 2021 hearing

date, there is no dispute that Cooper did not appear at this hearing. There is also no dispute

that Hankinson appeared at this hearing pro se.

       {¶ 6} During this hearing, Hankinson testified she had previously received an order

of protection against Cooper in 2017 while she was living in Pennsylvania and pregnant

with her and Cooper's daughter. Hankinson testified she received this protection order after

her obstetrician noticed she had "bruises" on her stomach. Documentation related to that

Pennsylvania order of protection, as well as several letters that Hankinson had since

received from Cooper, were then admitted into evidence.           Within those documents,

Hankinson alleged that while living in Pennsylvania in 2017 that Cooper had called her

names, pushed her, hit her, and "shoved her against the wall" after she found him rifling

through her jewelry. This is in addition to Hankinson alleging Cooper had previously told

her that "he knows how to get away with murdering someone" and that Cooper had

"threatened [her] if [she] ever was to leave him."

       {¶ 7} Although successful in her efforts to obtain an order of protection against

Cooper in Pennsylvania in 2017, Hankinson testified that she later had that order of

protection lifted in 2019 because she was "under the misconception" that she needed to "lift

                                             -3-
                                                                       Butler CA2021-11-137

it in order for [Cooper] to see [their] daughter."       Hankinson testified that after the

Pennsylvania order of protection was lifted Cooper left her several voicemail messages

threatening to cause her physical harm.        Hankinson testified this included voicemail

messages where Cooper threatened to "burn [her] house down with [her] and [her] children

inside." Hankinson testified that because of Cooper's threats to her and her children she

moved from Pennsylvania to Ohio "for [her] protection." Hankinson also testified that she

changed her phone number "several times," that she was "contemplating possibly moving

again," and that she was even thinking of changing her name, if necessary. Thereafter,

when specifically asked by the magistrate if "those threats, [Cooper] made those [threats]

to you since the last order was lifted," Hankinson testified, "Yes."

       {¶ 8} Following this hearing, the magistrate issued a decision granting Hankinson's

petition for a DVCPO against Cooper. After its decision was filed, the magistrate then

issued the order of protection to Hankinson. In so doing, the magistrate noted on the

second page of that protection order that it had made the following three findings of fact:




       {¶ 9} On August 4, 2021, Cooper filed an objection to the magistrate's decision

granting Hankinson's DVCPO petition.        To support his objection, Cooper argued the

magistrate's decision was "contrary to law" and against the manifest weight of the evidence.

Cooper also argued the magistrate's decision was "based upon erroneous findings of fact,"


                                              -4-
                                                                       Butler CA2021-11-137

"not supported by the record in this case," and "not supported by sufficient evidence to meet

the requisite burden." Cooper filed a supplemental objection to the magistrate's decision

on October 12, 2021.       In support of his supplemental objection, Cooper argued the

magistrate's decision was both factually and legally incorrect because Hankinson failed to

prove he had "engaged in domestic violence" against her pursuant to R.C.

3113.31(A)(1)(a)(i), (ii), or (iii). Cooper also argued the evidence Hankinson offered in

support of her DVCPO petition failed to provide sufficient evidence to support the

magistrate's decision issuing a DVCPO against him.

       {¶ 10} On October 13, 2021, the domestic relations court filed a decision and order

overruling Cooper's objection to the magistrate's decision set forth above. In so doing, the

domestic relations court initially stated that it was granting Hankinson an order of protection

against Cooper based on Hankinson's uncontradicted testimony "that there was prior

violence between the parties, and produced documentation of prior violence in

[Pennsylvania] * * *."     The domestic relations court also stated that it was granting

Hankinson an order of protection against Cooper because Cooper "poses a threat of further

violence" against Hankinson.         In reaching this decision, the domestic relations court

specifically stated that it had "carefully reviewed the evidence" and conducted a de novo

review of the record prior to issuing its decision.

       {¶ 11} After its decision was filed, the domestic relations court then issued the order

of protection to Hankinson. On the second page of the DVCPO, the domestic relations

court noted that, unlike the magistrate's three findings of fact set forth above, it had made

the following single fact finding:




                                               -5-
                                                                    Butler CA2021-11-137




                   Cooper's Appeal and Single Assignment of Error

      {¶ 12} On November 10, 2021, Cooper filed a timely notice of appeal. Cooper's

appeal now before this court for decision, Cooper raises one assignment of error for review

challenging the domestic relations court's decision granting Hankinson's petition for a

DVCPO. To support this claim, Cooper argues the domestic relations court erred by

granting Hankinson a DVCPO against him in Ohio in 2021 based on "past acts of violence"

that occurred between him and Hankinson in Pennsylvania in 2017.

                          DVCPO Standard Under R.C. 3113.31

      {¶ 13} "The purpose of a DVCPO is the protection of a petitioner from violence by

the respondent."   Halcomb v. Greenwood, 12th Dist. Clermont Nos. CA2019-03-019,

CA2019-03-020, CA2019-03-023, and CA2019-03-024, 2020-Ohio-2768, ¶ 11. A petition

requesting the issuance of a DVCPO against the respondent is governed by R.C. 3113.31.

Crawford v. Brandon, 12th Dist. Butler Nos. CA2013-08-150 and CA2013-08-151, 2014-

Ohio-3659, ¶ 6. Pursuant to that statute, for the petitioner to obtain a DVCPO against the

respondent, "the petitioner must prove by a preponderance of the evidence that the

respondent has engaged in an act of domestic violence against petitioner, petitioner's

family, or petitioner's household members." McBride v. McBride, 12th Dist. Butler No.

CA2011-03-061, 2012-Ohio-2146, ¶ 12.

      {¶ 14} R.C. 3113.31(A)(1)(a)(i) thru (iv) defines the phrase "domestic violence" to
                                            -6-
                                                                     Butler CA2021-11-137

include, among other things, the occurrence of one or more of the following acts against a

family or household member:

             (i) Attempting to cause or recklessly causing bodily injury;

             (ii) Placing another person by the threat of force in fear of
             imminent serious physical harm;

             (iii) Committing any act with respect to a child that would result
             in the child being an abused child; and

             (iv) Committing a sexually oriented offense.

      {¶ 15} R.C. 3113.31 does not define the term "bodily injury." McGrady v. Muench,

12th Dist. Warren No. CA2018-12-145, 2019-Ohio-2677, ¶ 13. However, although the term

"bodily injury" is not defined by R.C. 3113.31, for purposes of the offense of domestic

violence in violation of R.C. 2919.15(A), (B), and (C), the phrase "physical harm to persons"

is defined by R.C. 2901.01(A)(3) to mean "any injury, illness, or other physiological

impairment, regardless of its gravity or duration." See J.R. v. E.H., 10th Dist. Franklin No.

16AP-431, 2017-Ohio-516, ¶ 13, citing State v. Reynolds, 10th Dist. No. 03AP-701, 2004-

Ohio-3692, ¶ 14.

                   Manifest Weight of the Evidence Standard of Review

      {¶ 16} "'A trial court's decision to grant or deny a DVCPO will not be reversed where

such decision is supported by the manifest weight of the evidence.'" Porter v. Porter, 12th

Dist. Butler No. CA2019-11-185, 2020-Ohio-4504, ¶ 36, quoting Barrett v. Barrett, 12th Dist.

Warren No. CA2016-04-033, 2017-Ohio-250, ¶ 19. The standard of review for a manifest

weight challenge in a civil case is the same manifest weight of the evidence standard that

is applied to a criminal case. Dunn v. Clark, 12th Dist. Warren No. CA2015-06-055, 2016-

Ohio-641, ¶ 8, citing Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 17. Under

a manifest weight challenge, this court weighs the evidence and all reasonable inferences,

considers the credibility of witnesses, and determines whether in resolving conflicts in the

                                             -7-
                                                                       Butler CA2021-11-137

evidence, the finder of fact clearly lost its way and created a manifest miscarriage of justice

warranting reversal and a new trial ordered.        Hacker v. House, 12th Dist. Butler No.

CA2014-11-230, 2015-Ohio-4741, ¶ 21, citing Eastley at ¶ 20. "A judgment will not be

reversed as being against the manifest weight of the evidence where the judgment is

supported by some competent, credible evidence going to all essential elements of the

case." McGrady v. Muench, 12th Dist. Warren No. CA2018-12-145, 2019-Ohio-2677, ¶ 14,

citing Sterling Constr., Inc. v. Alkire, 12th Dist. Madison No. CA2016-12-032, 2017-Ohio-

7213, ¶ 8.

                             Cooper's Arguments and Analysis

       {¶ 17} As noted above, in support of his single assignment of error, Cooper argues

the domestic relations court erred by granting Hankinson's petition for a DVCPO based on

"past acts of violence" that occurred in Pennsylvania in 2017, several years prior to 2021

when Hankinson filed her petition for a DVCPO in this case. This is because, as Cooper

correctly notes, successive petitions for a DVCPO involving the same parties arising out of

the same underlying facts are subject to the doctrines of res judicata and collateral estoppel.

See Clagg v. Clagg, 10th Dist. Franklin No. 08AP-570, 2009-Ohio-328, ¶ 16 (the doctrines

of res judicata and collateral estoppel did not apply to successive petitions for a DVCPO

where "the petitions did not arise out of the same transaction or occurrence"); see, e.g.,

Bach v. Crawford, 2d Dist. Montgomery No. 19531, 2003-Ohio-1255, ¶ 15 ("[t]he trial court

did not err in determining that res judicata barred Mr. Bach's claims stemming from incidents

before August of 2000 and that the evidence of events after that date did not amount to

domestic violence under R.C. 3113.31"). We agree. Therefore, because the record is

devoid of any evidence Cooper had caused or attempted to cause bodily injury to Hankinson

after she had the Pennsylvania order of protection lifted in 2019, the domestic relations

court's decision finding Hankinson was entitled to a DVCPO against Cooper under R.C.

                                              -8-
                                                                      Butler CA2021-11-137

3113.31(A)(1)(a)(i) was against the manifest weight of the evidence.

       {¶ 18} The domestic relations court, however, did not base its decision to grant

Hankinson's petition for a DVCPO against Cooper solely on the "past acts of violence" that

occurred between Cooper and Hankinson in Pennsylvania in 2017. The domestic relations

court also based its decision to grant Hankinson's petition on its finding that Cooper "poses

a threat of further violence" against Hankinson. Although the domestic relations court was

not explicit in its decision, this seems to be a reference to the definition of "domestic

violence" set forth under R.C. 3113.31(A)(1)(a)(ii). As noted above, pursuant to that statute,

the term "domestic violence" is defined to mean placing another person by the threat of

force in fear of imminent serious physical harm. This would make sense when considering

Hankinson specifically testified that Cooper had threatened to cause her serious bodily

harm by burning her house down with her and her children inside sometime after she had

the Pennsylvania order of protection lifted in 2019.

       {¶ 19} The domestic relations court, however, did not make this finding within the

DVCPO it issued to Hankinson. Rather, as set forth previously, the domestic relations court

made only one finding. That being:




       {¶ 20} The ambiguity between what the domestic relations court stated within its

decision and order, and what box the domestic relations court checked on the DVCPO itself,


                                             -9-
                                                                      Butler CA2021-11-137

may have simply been a clerical error. A "clerical error" is a mistake apparent on the record

that does not involve a legal decision or judgment. State ex rel. Allen v. Goulding, 156 Ohio

St.3d 337, 2019-Ohio-858, ¶ 11. This court, however, cannot make that decision without

further clarification from the domestic relations court. For this reason, we find it necessary

to reverse and remand this matter to the domestic relations court for further proceedings.

Upon remand, the domestic relations court shall issue a decision and order that alleviates

this ambiguity by citing with specificity what subsection(s) of R.C. 3113.31(A)(1)(a) it

intended to rely on when granting Hankinson's petition for a DVCPO against Cooper. The

domestic relations court shall also issue, if necessary, an amended DVCPO that has the

correct box(es) checked on page two of the DVCPO itself that accurately reflects what the

domestic relations court intended when it stated that it was granting Hankinson's petition

because Cooper "poses a threat of further violence" against Hankinson.

                                        Conclusion

       {¶ 21} For the reasons outlined above, and finding an ambiguity in the domestic

relations court's decision and order that must be resolved, we reverse and remand this

matter to the domestic relations court for further proceedings.

       {¶ 22} Judgment reversed and remanded.


       M. POWELL, P.J., and HENDRICKSON, J., concur.




                                            - 10 -